Case: 19-30180      Document: 00515172259        Page: 1     Date Filed: 10/24/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-30180
                                                                              FILED
                                                                       October 24, 2019
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

ROT VAN NGUYEN,
also known as Minh Dung, also known as Minh Dung Duong,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:18-CR-28-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Rot Van Nguyen has


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-30180    Document: 00515172259     Page: 2   Date Filed: 10/24/2019


                                 No. 19-30180

moved to withdraw and has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Nguyen has not filed a response. We have reviewed counsel’s brief and
the relevant portions of the record.

      We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review. Accordingly, the motion to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2